Title: From Thomas Jefferson to Capellen, 8 March 1788
From: Jefferson, Thomas
To: Capellen van de Marsch, Robert Jasper, Baron van der



Sir
Rotterdam Mar. 8. 1788.

It was not in my power to write the letter for Mr. Van der Kemp the evening before I left Paris; and it is not till I arrive here that I have found one moment of leisure. Not knowing in what state of our Union he may chuse to settle I am not able to know to what persons he may be usefully and directly addressed. I give him therefore a letter to Mr. Madison, my most particular friend, now a member of Congress at New York. Whenever M. van der Kemp shall have made up his mind as to his settlement in America, Mr. Madison will be able to give and to procure for him the best introductory letters possible. His influence will be zealously used and omnipotent in it’s effect. I am happy, while serving a worthy man, to have the additional gratification of doing what is pleasing to you, and to assure you of those sentiments of respect and attachement with which I have the honour to be Sir your most obedient & most humble servant,

Th: Jefferson

